Citation Nr: 0913856	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  07- 13 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for residuals of a stroke and 
blood clot, including as secondary to service-connected 
synovitis of the left knee.  


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The Veteran had active service from February 1977 to 
September 1983.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2006 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Detroit, 
Michigan.

The Board also notes that statements made by the Veteran and 
his representative at his hearing before the undersigned 
Veterans Law Judge (VLJ) contend that he is entitled to an 
increased disability evaluation for his synovitis of the left 
knee.   As the RO has not yet adjudicated this matter, it is 
not for appellate review at this time.   As such, this matter 
is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  In a May 2004 rating decision, the RO denied the 
Veteran's claim of entitlement to service connection for 
residuals of a stroke and blood clot, including as secondary 
to service-connected synovitis of the left knee.  

2.  Evidence added to record since the RO's May 2004 rating 
decision was not previously of record, and is not cumulative 
and redundant of other evidence previously considered, but 
when viewed by itself or in the context of the entire record, 
does not relate to a fact not previously established that is 
necessary to substantiate the claim, nor does it raise a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for a residuals of a stroke 
and blood clot, including as secondary to service-connected 
synovitis of the left knee.




CONCLUSIONS OF LAW

1.  The May 2004 RO decision that denied the Veteran's claim 
of entitlement to service connection for a stroke and blood 
clot, including as secondary to service-connected synovitis 
of the left knee, is final.  38 U.S.C.A. §§ 7105 (West 2002); 
38 C.F.R. § 20.1103 (2008).

2.  New and material evidence has not been received to reopen 
the claim for service connection for residuals of a stroke 
and blood clot, including as secondary to service-connected 
synovitis of the left knee.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §§ 3.104, 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Further, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court issued a decision that established significant new 
requirements with respect to the content of the VCAA notice 
for reopening claims.  According to the Court, in the context 
of a claim to reopen, the Secretary must look at the bases 
for the denial in the prior decision and to respond by 
providing the appellant with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  But see 
Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007) ( "§ 
5103(a) requires only that the VA give a claimant notice at 
the outset of the claims process of the information and 
evidence necessary to substantiate the claim, before the 
initial RO decision and in sufficient time to enable the 
claimant to submit relevant evidence.  This notice may be 
generic in the sense that it need not identify evidence 
specific to the individual claimant's case (though it 
necessarily must be tailored to the specific nature of the 
veteran's claim).  It need not describe the VA's evaluation 
of the veteran's particular claim.").  

The Board notes that a December 2005 VCAA letter explained 
the evidence necessary to substantiate his petition to reopen 
the previously denied claim of entitlement to service 
connection for a stroke and blood clot.  This letter also 
informed him of his and VA's respective duties for obtaining 
evidence. 

In addition, the December 2005 VCAA notification letter is 
compliant with Kent.  This letter specifically informed the 
Veteran as to what evidence would be necessary to 
substantiate the element or elements that were required to 
establish service connection that were found insufficient in 
the previous denial.  The Veteran was told to submit evidence 
pertaining to the reason his claim was previously denied, and 
the letter notified the Veteran of the reason for the prior 
final denial (i.e., the element of the service connection 
claim that was deficient).  

Likewise, a March 2006 letter from VA explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  However, because the instant decision 
denies the Veteran's claim, no disability rating or effective 
date will be assigned.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision in June 2006 was decided after the issuance of an 
initial VCAA notice.  Although notice requirements required 
by Dingess/Hartman were provided to the appellant after the 
initial adjudication, the case was readjudicated thereafter, 
and the appellant has not been prejudiced thereby.  As such, 
there was no prejudice with respect to timing of the VCAA 
notice.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VCAA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of VA and 
private post-service treatment and examination.  
Additionally, the claims file contains the Veteran's own 
statements in support of his claim, including a transcript of 
the Veteran's testimony at a hearing before the undersigned 
Veterans Law Judge (VLJ).  The Board has carefully reviewed 
such statements and concludes that he has not identified 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the Veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.



Legal Criteria

Service Connection - In General

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by probative evidence 
to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Secondary Service Connection

Service connection may be granted, as well, for a disability 
that is proximately due to, the result of, or aggravated by, 
a service-connected condition.  When service connection is 
established for a secondary condition, the secondary 
condition is considered as part of the original condition.  
38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  But medical evidence is required to show 
this secondary cause-and-effect relationship; mere lay 
opinion will not suffice.  See Lanthan v. Brown, 7 Vet. App. 
359, 365 (1995).

New and Material Evidence 

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2008).  

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."

The Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156(a)).   As the current petition 
to reopen was received in October 2005, the new version of 
the regulation is applicable in this case.

Under the revised version of 38 C.F.R. § 3.156(a), new 
evidence is existing evidence not previously submitted to 
agency decision-makers.  Material evidence is existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to a fact, not previously 
established, which is necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
See 38 C.F.R. § 3.156(a) (2008).  If all of these tests are 
satisfied, the claim must be reopened.

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied. See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2005) (eliminating the concept of a well-grounded 
claim).

Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered.  38 C.F.R. § 3.156(c).

Analysis

The Veteran's claim of entitlement to service connection for 
a stroke and blood clot was initially denied by the RO in a 
May 2004 rating decision.  No appeal was taken from that 
determination, and it is final.  See 38 U.S.C.A. § 7105 (West 
2002).

The preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), 
aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  
Therefore, the initial question before the Board remains 
whether new and material evidence has been presented to 
reopen the claim.

The evidence of record at the time of the last final RO 
decision as to the Veteran's stroke and blood clot, included 
the Veteran's service treatment records, a VA examination 
report, and private medical records.  

Service treatment records indicate that the Veteran was 
treated for recurrent episodes of swelling of the left knee 
and complaints of pain.  The Veteran denied a history of left 
knee trauma.  Arthroscopic evaluation in May 1983 showed 
chronic synovitis with moderate chondromalacia patella, of 
unknown etiology.  Following surgery, he complained of back 
pain and had a spinal headache resolved with hydration and 
bed rest.  His swelling resolved post-operatively, but his 
pain continued.  

A physical evaluation in August 1983 was negative.  At his 
September 1983 separation examination, the Veteran reported a 
history of left knee complaints and his May 1983 arthroscopy; 
a physician noted that the Veteran had been diagnosed with 
arthralgia and Baker's cyst of the left knee.  The 
contemporaneous physical examination of the lower extremities 
and musculoskeletal system was normal.  The neurological 
evaluation was also normal.  

Private medical records from W. T. T., M.D. indicate that the 
Veteran was treated from 1996 to 2000 for recurrent systemic 
embolism, venous thrombosis with embolic phenomena and 
myocardial infarction, and atrial septic defect.  In November 
1996, a history of brain stem infarction with left hemiplegia 
was noted.

A December 2003 VA examination report indicates that the 
Veteran has been using a wheelchair since his brainstem 
stroke in 1990.  The Veteran reported a history of weakness 
of the left upper and lower extremities, but denied 
complaints of left knee pain.  The VA examiner noted that the 
Veteran's records from his stroke were reviewed and that a 
patent foramen ovale was detected as the source for his 
stroke.  The VA examiner also noted that, in 1991, the 
Veteran was found to have a pulmonary embolism, treated with 
anti-coagulation therapy.  The VA examiner opined that the 
Veteran's pontine stroke, deep venous thrombosis, and 
pulmonary embolism were not related to his left knee 
disability.  The VA examiner noted that the Veteran's stroke 
occurred more than 7 years after his left knee surgery and 
was not a sequela of the surgery.

The evidence added to the record subsequent to the RO's May 
2004 rating decision includes private medical records, as 
well as a transcript of the Veteran's testimony before the 
undersigned VLJ.  

November 1990 hospitalization records from AMI Doctor's 
Hospital of Prince George's County indicates that the Veteran 
was hospitalized for treatment of an acute brain stem 
infarction secondary to basilar artery occlusion, acute 
sinusitis, pseudomonas lower respiratory tract infection, 
status-post-tracheostomy and status-post feeding gastrostomy.  
The discharge summary notes that the Veteran was in good 
health until noticing some paresthesias and transient visual 
disturbance, followed by rapid neurologic decline.

The Veteran also resubmitted copies of his service treatment 
records related to his in-service left knee complaints and 
surgery.

According to a transcript of the Veteran's testimony before 
the undersigned VLJ, the Veteran's representative asserted 
that the Veteran's stroke was related to the Veteran's in-
service left knee surgery.  The representative asserted that 
the etiology of the Veteran's synovitis could have been a 
blood clot or deep vein thrombosis or, in the alternative, 
that the Veteran developed arthritis related to his left 
knee, which led to a blood clot and stroke.

The Veteran also submitted a copy of an article about an Army 
Master Fitness Trainer who had deep vein thrombosis and 
bilateral pulmonary embolism.
 
As stated above, in order to reopen a claim, evidence 
received must be both new and material.  Additional evidence 
received after the prior final denial was not of record at 
the time of the final RO decision in 2004.  The Veteran's 
testimony before the undersigned VLJ, the article, and the 
Veteran's treatment records from Doctor's Hospital are not 
cumulative and redundant of the evidence in the claims file 
at the time of the RO's May 2004 rating decision.  Thus, that 
evidence is considered "new."  However, as previously noted, 
the service treatment records submitted by the Veteran since 
the RO's prior rating decision are duplicative of the 
evidence of record.  

To be material, the evidence must relate to a fact not 
previously established that is necessary to substantiate the 
claim, and when viewed in the context of the record as a 
whole, must raise a reasonable possibility of substantiating 
the claim.  The basis of the RO's prior final denial was that 
there was no medical evidence of record demonstrating that 
the Veteran's stroke and blood clot were incurred or 
aggravated during his military service.  The RO found that 
the medical evidence did not demonstrate that the Veteran's 
residuals of a stroke and blood clot were related to his 
military service, including his service-connected synovitis 
of the left knee.  

The record submitted by the Veteran during the years since 
the RO's May 2004 rating decision refers primarily to the 
evaluation and treatment of the initial stroke and blood clot 
in 1990.  See Morton v. Principi, 3 Vet. App. 508 (1992) (per 
curiam) (medical records describing the Veteran's current 
condition are immaterial to issue of service connection and 
are insufficient to reopen claim for service connection based 
on new and material evidence).  

The Board is mindful of the Veteran's assertions that he is 
entitled to service connection because he underwent surgery 
for a left knee disability during his service, and that this 
surgery caused his subsequent blood clot and stroke.  
However, the Board points out that, despite the Veteran's in-
service arthroscopic surgery of the left knee, the record 
remains devoid of any evidence linking any current residuals 
of a stroke and blood clot to his military service, including 
that surgery.  Moreover, his complaints of back pain, spinal 
headache, and left knee pain contemporaneous to his surgery 
were acute and transitional, and the subsequent, physical 
examination at separation from service was normal.  
Regardless, the fact that he was treated for a left knee 
disability, including surgery, during his service is 
insufficient, in and of itself, to suggest in-service 
incurrence or aggravation of a stroke and blood clot.  
Likewise, the Veteran has not provided any objective, medical 
evidence indicating that his current residuals of the stroke 
and blood clot are related to his military service.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993) (there must be 
medical evidence linking a current disability, even assuming 
the veteran has one, to his service in the military).

Again, while the Veteran's medical records show evidence of 
treatment for a stroke and blood clot since his service, the 
evidence does not demonstrate that the Veteran's current 
residuals of a stroke and blood clot are related to his 
military service.  As such, the additional evidence 
considered in conjunction with the record as a whole does not 
raise a reasonable possibility of substantiating the claim.  
In short, these medical records, as well as the testimony 
before the undersigned VLJ, do not demonstrate a causal 
relationship between his service in the military and his 
current residuals of a stroke and blood clot.  See Hickson v. 
West, 11 Vet. App. 374, 378 (1998); Spalding v. Brown, 
10 Vet. App. 6, 11 (1996). 

Merely reiterating previously made arguments, without 
independent verification of this, is insufficient grounds to 
reopen the claims.  Cf. Bostain v. West, 11 Vet. App. 124 
(1998) (lay hearing testimony that is cumulative of previous 
contentions considered by decision maker at time of prior 
final disallowance of the claim is not new evidence).  See 
also Reid v. Derwinski, 2 Vet. App. 312 (1992).

In conclusion, new and material evidence to reopen the 
Veteran's previously denied claim for service connection for 
residuals of a stroke and blood clot, including as secondary 
to service-connected synovitis of the left knee has not been 
received subsequent to the last final RO decision in May 
2004.  In the absence of new and material evidence, the 
benefit-of-the-doubt rule does not apply.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).  As such, the Veteran's 
claim is not reopened.


ORDER

The petition to reopen the claim for service connection 
residuals of a stroke and blood clot, including as secondary 
to service-connected synovitis of the left knee, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


